Citation Nr: 0003513	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for a Class II skeletal 
dental malocclusion, retrognathia, mandible hypoplasia and 
midline deviation (dental disorder).

4.  Entitlement to an initial compensable evaluation for 
dislocation, left ring finger (minor).

5.  Entitlement to an initial compensable evaluation for 
residuals of a left elbow injury.

6.  Entitlement to an initial compensable evaluation for 
pseudo-folliculitis barbae.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1977 to August 1997.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
in February 1998.

The veteran requested and was scheduled for but did not 
appear for a hearing in February 1999 before a Member of the 
Board at the RO.

Service connection is also in effect for duodenal ulcer, 
evaluated as 10 percent disabling.  

During the course of the current appeal, in a rating action 
in August 1998, the RO granted service connection for 
bilateral Achilles tendinitis, and assigned a 10 percent 
rating from the day following separation from service.  A 
notice of disagreement has not been received with respect to 
this determination.  


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.   The claim for service connection for a left wrist 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

3.  The veteran's primary mouth/dental problem in service was 
due to preexisting malposing with no evidence of inservice 
dental trauma or other changes other than as a result of 
ameliorative therapy and surgery involving the teeth and both 
jaws.

4.  Dental malposing and associated care is excluded from 
service connection, and there is no claim for any other 
dental disorder which is available by law.

5.  Current residuals of inservice dislocation of the left 
ring finger are minimal and limited to no more than moderate 
at most swelling and slight tenderness of the proximal 
interphalangeal joint without significant functional 
impairment.

6.  The veteran's left elbow injury residuals are limited to 
occasional discomfort without swelling or tenderness and 
normal range of motion; X-rays show a functionally 
unimportant small density in the elbow area.  

7.  The veteran wears a beard and uses a special razor and, 
on occasion, a topical medication on flare-ups of his pseudo-
follicular barbae; he has no more than slight involvement on 
a limited area.


CONCLUSION OF LAW

1.  The claim for service connection for a left shoulder 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a left wrist 
disorder is not well-grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for a dental disorder is 
denied as a matter of law.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.371, 3.372, 3.381 
(in effect before and since June 6, 1999).

4.  The criteria for an initial compensable rating for a left 
ring finger dislocation are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.20, 4.31, 
4.71a, Diagnostic Code 5227 (1999).

5.  The criteria for an initial compensable rating for 
residuals of a left elbow injury are not met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321, 4.2, 4.7, 4.20, 4.31, 
4.71a, Diagnostic Code 5208 (1999).

6.   The criteria for an initial compensable rating for 
pseudo-folliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.321, 4.2, 4.7, 4.20, 4.71a, 4.118, 
Diagnostic Code 7814 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
General Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for certain given disabilities such as arthritis if 
manifested to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, op. cit.  

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
 
In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992)...because a 
medical professional is not competent to 
opine as to matters outside the scope of 
his or her expertise, and a bare 
transcription of a lay history is not 
transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional."


The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Left shoulder disorder

Service medical records show that in April 1991, the veteran 
complained of left shoulder pain.  He had been playing 
basketball at the base gym and fell on his left shoulder.  He 
felt or heard a snap or pop of the left shoulder and then had 
pain on motion.  Examination showed no swelling or 
ecchymosis, and range of motion was full.  There was minimal 
discomfort on passive range of motion.  He had mild 
tenderness of the acromioclavicular joint.  Distal nerve 
examination was intact.  X-ray was within normal limits.  He 
was diagnosed as having mild acromioclavicular strain.  A 
sling was prescribed, he was to take Tylox and was given a 4 
day period of duty modification.

Two days later, the veteran was seen for tenderness to 
palpation over the acromion at the acromioclavicular joint of 
the left shoulder.  Range of motion was decreased to 
abduction down to less than 90 degrees.  He was unable to 
bring his arm across his chest.  Examination was negative for 
popping, crepitus, edema or discoloration.  

Neurological evaluation was intact.  There was muscle spasm 
found in the trapezius and deltoids.  Diagnosis was 
acromioclavicular joint strain with muscle spasm.  Tolectin 
and Flexeril were prescribed and the Tylox was discontinued.  
He was to be given range of motion exercises and return in 
two weeks.

He returned in two weeks and declined to remain for his 
appointment, stating that he had other things he had to do.  
He was to be rescheduled.  A follow-up visit is not 
specifically noted, nor are further left shoulder complaints 
at that time.

In January 1994, the veteran was seen for a 4 day history of 
neck strain.  He said he had hurt his neck while at a field 
meet when he hit his head on a fellow Marine's hip.  He also 
complained of left shoulder pain.  He said that his left 
shoulder was also weak.  Examination showed mild cervical 
tenderness.  He seemed to have some weakness in the abductors 
of the left shoulder.  Cervical strain was diagnosed.

In July 1994, the veteran was taken by ambulance to an 
emergency room after hitting his head on someone's abdomen 
after an apparent tackle, at which time he felt a pop in his 
neck.  He claimed that he had had weakness in his arms at the 
scene although not at the time of admission.  Cervical spine 
X-rays were normal.  Cervical strain was diagnosed and he was 
given a soft collar, prescribed Flexeril for pain and told to 
apply heat to his neck.

In January 1997, the veteran was seen with complaints of left 
shoulder pain since the prior day during an obstacle course 
when he slipped from the bar and landed on the left shoulder.  
The examiner noted limitation of left shoulder motion but no 
swelling, discoloration or tenderness.  Assessment was left 
shoulder strain.

In April 1997, he was twice seen for complaints of left 
shoulder aching during push and pull activities using that 
shoulder.  It was noted that he had had similar complaints in 
the past after a 1992 injury to that shoulder.  He said that 
the problem had since been recurrent with weakness.  

Examination showed some tenderness at the acromioclavicular 
joint, which was said to be prominent.  However, the examiner 
noted that there was no swelling, ecchymosis or other 
findings, and range of motion was full without neurological 
deficits.  Pertinent diagnosis was strain left shoulder, 
rotator cuff.  Another impression was left acromioclavicular 
joint, chronic pain.  X-rays of the left shoulder were 
negative.

On separation examination in May 1997, the veteran reported 
that he had minimal pain and tenderness in the 
acromioclavicular joint.  Historically, he reported aching in 
that shoulder after lifting, pushups, etc.  He was told to 
continue his physical therapy for the left shoulder.  
Diagnosis was left shoulder rotator cuff, acromioclavicular 
separation.

On VA examination in November 1997, the veteran reported that 
he had dislocated his left shoulder while playing basketball 
in service.  He still could play occasional basketball, but 
had intermittent aching in the left shoulder joint 
particularly on cold weather.  He had no abnormality on 
examination.  X-rays were negative.  Diagnosis was history of 
dislocation of left shoulder, presently asymptomatic.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for a left shoulder disorder is not well 
grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.


The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, op. cit.  
Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently demonstrates chronic 
residuals of a left shoulder disorder of service origin.  In 
the absence of medical evidence of a present disability due 
to service or any incident therein, there is no valid claim.

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of a left shoulder 
disorder which has been linked to the veteran's period of 
service on any basis.  Although there were some recurrent 
episodes of left shoulder complaints in service, there has 
been no evidence of a chronic left shoulder disability since 
service, and/or more importantly, no competent medical 
authority to establish a reasonable nexus from one to the 
other.  Thus, at least one and perhaps two of the three 
mandatory components of a well grounded claim have not been 
met in this case.  

Because the veteran has not submitted a well grounded claim 
of service connection for a left shoulder disorder, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  In this 
case, the record indicates that the veteran has identified no 
such evidence.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a left shoulder 
disorder, the doctrine of reasonable doubt has no application 
to his case.

Left wrist disorder

Service records show no complaints or findings of a left 
wrist disorder.  

In November 1996, the veteran complained that he had pain in 
the right wrist since he injured it when trying to break a 
fall several days before.  Examination showed slight 
tenderness in the snuffbox areas.  Diagnosis was right wrist 
strain.  He was told to take Motrin and limit his activities 
for 10 days.

In May 1997, the veteran reported, among other things, a 
history of right wrist problems and stated that he had filed 
a VA claim in that regard.  

On documents filed with his representative and thereafter 
associated with his claim for VA benefits in August 1997, the 
veteran reported having left wrist pain since 1997.

On VA examination in November 1997, the veteran reported that 
he had jammed his left wrist (sprain) during physical therapy 
in service.  This reportedly caused intermittent discomfort 
but had not caused any swelling.  

Absent clinical findings including limitation of motion of 
tenderness, the pertinent diagnosis was history of sprain, 
left wrist, presently asymptomatic.  X-rays of the left wrist 
were negative.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois and Grottveit, op. cit.  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for a left wrist disorder is 
not well grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy op. cit.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, op. cit.  And 
consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, op. cit., the absence of cognizable 
evidence renders the veteran's claim not well grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently demonstrates chronic 
residuals of a left wrist disorder of service origin.  In the 
absence of medical evidence of a present disability due to 
service or any incident therein, there is no valid claim.

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of a left wrist 
disorder which has been linked to the veteran's period of 
service on any basis.  Absent a left wrist disorder in 
service, a chronic left wrist disability since service, 
and/or any competent medical authority to establish a 
reasonable nexus between a current left wrist disorder and 
service, none of the three components of a well grounded 
claim have been met in this case.  

Because the veteran has not submitted a well grounded claim 
of service connection for a left wrist disorder, VA is under 
no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that the veteran has identified no such 
evidence.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a); McKnight and Epps cases, op. cit. 

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a left wrist disorder, 
the doctrine of reasonable doubt has no application to his 
case.




Dental disorder

Special Criteria

On claims filed prior to 1994, service connection could be 
granted for certain dental disabilities.  The laws changed 
again slightly in 1999.  For instance, the presumption of 
soundness at entrance did not apply on dental claims filed 
before the 1999 changes (38 C.F.R. § 3.381).  Furthermore, in 
that regard, malposed teeth were specifically excluded under 
the provisions of 38 C.F.R. § 3.382 in effect prior to 1999.  
Similarly, the law in effect since 1999 also precludes 
service connecting malposed teeth. 

As authorized by 38 U.S.C. § 1712, specifically, 38 C.F.R. 
§ 3.381 (in effect since June 8, 1999, but comparable to 38 
C.F.R. § 3.382 in effect prior thereto and since the 
veteran's separation from service and claim for benefits), 
sets out criteria for service connection of dental conditions 
for treatment purposes as (a) Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in Sec. 17.161 of 
this chapter.  (b) The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service. 

When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war. (c) In 
determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. 


Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.

Pursuant to 38 C.F.R. § 3.381(d), the following principles 
apply to dental conditions noted at entry and treated during 
service: (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service. (2) Teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service. (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service.  

However, new caries that developed 180 days or more after 
such a tooth was filled will be service-connected. (4) Teeth 
noted as carious but restorable at entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5) Teeth noted at 
entry as non-restorable will not be service-connected, 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service connected, regardless of 
treatment during service.

Under 38 C.F.R. § 3.381(e) the following will not be 
considered service-connected for treatment purposes: (1) 
Calculus; (2) Acute periodontal disease; (3) Third molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; and (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service. (f) 
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.




It is also noted that dental treatment, or lack thereof, does 
not constitute dental trauma for the purpose of obtaining VA 
outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 
352 (1995); see also VAOPGCPREC 5-97.  [In that regard, it is 
important to determine if a dental condition is due to 
service trauma only in that this allows a veteran to become 
eligible for VA outpatient dental care without being subject 
to the usual restrictions of a timely application and one 
time treatment under 38 C.F.R. § 17.161(c).]

The basic question to be addressed is whether or not the 
veteran has presented a legal claim for a VA benefit.  If 
not, the appeal must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 425 (1994).  

Factual Background

On examinations and evaluations concurrent with and shortly 
after the veteran's entrance into service, it was noted that 
he had several dental problems including overbite due to 
malocclusion and midline deviation, numerous deep caries, 
deep and heavy calculus, severe gingivitis, complaints of 
pain in some lingual tissue areas, and a Class II occlusion 
with anterior tooth splaying, and generally crowded teeth.  
Dental records show that on numerous occasions he had the 
carious teeth noted early in service filled or otherwise 
restored and treated.  

In July 1990, the veteran requested an orthodontics 
evaluation for his posterior open bite (bilaterally) and a 
general assessment of what might be able to be done to help 
his overall dental condition.  This was undertaken, and he 
was fully informed as to the involved risks, his options.  
With a notation that he had given his informed consent, the 
ongoing therapy regimen selected was performed over a period 
of many months, as shown in ongoing dental reports which are 
in the file.  


The rigorous first portion of his elective orthodontics 
program was completed in July 1991.  Thereafter, over a 
period of months the veteran was given continued treatment 
for the Class II, Div. 1, moderately severe crowding, double 
protrusion, skeleto-dental malocclusion superimposed on a 
mandibular dental retrognathia.  

As noted in August 1991, treatment included the extraction of 
all first bicuspids and inpactions in preparation for use of 
full orthodontic appliances.  

In November 1992, it was noted that the veteran had developed 
a small submandibular pustule on the right lip border which 
was tender and felt to be an infected hair follicle.  The use 
of orthodontic wires caused some complaints of pain in his 
cheeks in the summer and fall of 1992.

By April 1995, the veteran was described by the oral surgery 
department to have mild skeletal class II, dental Class II 
malocclusion.  The left side was full step; the right end was 
Class II.  It was noted that his presurgical orthodontic 
alignment for preparation for mandibular advancement was then 
near completion.  The diagnosis was asymmetrical Class II and 
midline discrepancy.

In October 1995, as noted in the complete hospital and 
surgical report packet, having completed his orthodontic 
portion of the treatment, the veteran was scheduled for the 
final surgical portions  He underwent bilateral sagittal 
ramus osteotomies of the mandible; rigid internal fixation of 
the mandible; and a surgical splint.  The postoperative 
diagnoses were Class II dental skeletal malocclusion 
mandibular retrognathia; mandibular hypoplasia; and midline 
deviation.

The veteran was released for a recovery period.  In December 
1995, when recalled for periodontal evaluation, he was 
asymptomatic except for a slight gingival inflammation at the 
surgical site.  He continued his orthodontic therapy, and his 
gingival and periodontal health was said to be excellent in 
March 1996.  

The following month he had a brief bout with drainage around 
one remaining screw.  He healed rapidly after screw removal.  
Except for a small area of root sensitivity seemingly on the 
root surface area of one tooth, in June 1997 he was felt to 
be without symptomatic pathology.

On VA examination in November 1997, the veteran reported that 
in service, he had had surgery for bilateral mandibular 
overbite (cosmetic surgery).  He said that currently this 
caused no difficulty except in extremely cold weather, at 
which time he would have aching in his jaws bilaterally.  

On examination, the veteran was able to open his mouth 
normally and without any pain or tenderness in the jaws.  The 
pertinent diagnosis was status post mandibular surgery, 
presently asymptomatic. 

Analysis

With respect to the claim of entitlement to service 
connection for a dental disorder, the Board does not need to 
reach the question whether or not this claim is well grounded 
because the law concerning awards of service connection are 
dispositive.  

As such, regardless of the character or the quality of any 
evidence which the veteran could submit, such dental 
disabilities, cannot be recognized as a disability under the 
law.  The veteran's claim was filed in 1997 at the time of 
his separation from service.  However, irrespective of the 
criteria applied to the veteran's case, before 1994 or since, 
including the most recent 1999 revisions, the standard is the 
same.  

From a substantive standpoint, in this case, the veteran had 
a serious overbite [Class II skeletal dental malocclusion, 
retrognathia, mandible hypoplasia and midline deviation] at 
the time of entrance which he eventually elected to have 
corrected, presumably for functional as well as cosmetic 
purposes.  

In the interim from entrance until the time he sought dental 
therapies, there was no sign of dental trauma or other 
incident which precipitated any dental disorder other than 
that which clearly preexisted service entrance, namely the 
malposing; and the inservice elective treatment regimen, 
albeit of some extent and duration, was not, under pertinent 
regulations, an aggravation thereof.

As noted above, he did indeed seek correction thereof, which 
was undertaken in segments, first orthodontically and then 
surgically, over a period of months by the service 
department.  At the conclusion thereof, he had no untoward 
residuals.  On the examination conducted shortly after 
separation from service by VA, his status post mandibular 
surgery was asymptomatic.  

The veteran's underlying and pivotal problem relates solely 
to his malposed teeth.  As a result, dental examiners have 
noted the periodic development of other symptoms associated 
therewith, as described above such as gingival irritations, 
etc.  [There were also some caries noted at about the time of 
entrance which were filled; given the time frame involved, 
i.e., a very brief period from entrance, these are also 
excluded].

However, the aggregate treatment in service, albeit extensive 
and over a lengthy period, was exclusively for the 
malposition problem.  In this regard, the veteran had some 
periodic pain before, during and on rare occasions (on 
extreme cold) since his extensive inservice procedures which 
were of an ameliorative nature.  Since this is clearly 
reflective of no new symptoms, these are not subject to 
service connection as subsequently acquired disability 
entities.

It may be beneficial to relate again the regulations in this 
regard.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  In this case, there was 
no such additional pathology.

Initial compensable evaluation

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  


The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  


The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

In every instance where the schedule does not provide a 
noncompensable rating for a diagnostic code, a noncompensable 
rating will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Dislocation, left ring finger

Special Criteria

Under 38 C.F.R. § 4.71a, a dislocation such as in a ring 
finger is rated on the basis of residual impairment.  For 
instance, if comparable to ankylosis, the only pertinent and 
applicable schedular criteria provides only for a 
noncompensable rating when involving any finger other than 
thumb, index or middle finger, and whether on the major or 
minor extremity, under Diagnostic Code 5227.

Factual Background

The veteran injured his left ring finger while playing ball 
in service; fracture was not shown by X-rays.

On VA examination in November 1997, he stated that he had 
"broken" the finger while playing basketball in service and 
had had continued interphalangeal joint swelling thereof 
since.

On examination, the examiner noted that there was moderate 
swelling and slight tenderness of the proximal 
interphalangeal joint of the left ring finger without loss of 
grip or other functional impairment.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his left 
ring finger dislocation is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his left 
ring finger dislocation disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial compensable evaluation 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of a left ring finger dislocation disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  In the case at hand, the Board finds that a staged 
rating is inappropriate.

The 1997 VA examination showed minimal complaints, moderate 
swelling and slight tenderness of the proximal 
interphalangeal joint of the left ring finger without loss of 
grip or other functional impairment.  Under cited schedular 
criteria, the ring finger is not provided a compensable 
rating, even if the disability impairment were so severe as 
to be characterized as ankylosed, which is far from the case 
herein.  There are no other appropriate criteria under which 
to rate the disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for any left ring finger 
dislocation disability.  

Residuals of a left elbow injury

Special Criteria

Impairment of an elbow as a result of injury may be rated in 
various ways depending on the nature of the injury and the 
type of residuals.  These ratings are found within 38 C.F.R. 
§ 4.71a, and normal range of elbow motion is demonstrated in 
diagrammatic form under Plate I thereunder.  

For instance, when there is limitation of major or minor 
forearm flexion to 100 degrees and extension to 45 degrees, a 
20 percent rating is assignable under Code 5208.

When forearm flexion is limited to 110 degrees, a 
noncompensable rating is assignable for major or minor 
extremity; a 10 percent rating assignable when limited to 100 
degrees; and there are assignable proportionately increased 
ratings for more severely limited motion, respectively, under 
Code 5206.

Other Codes such as 5207, 5211, 5212 provide for rating based 
on forearm limitation of extension, or radius or ulna 
impairment, etc.   
 
Factual Background

On VA examination in November 1997, the veteran reported 
having injured his left elbow in service for which he was 
given a sling and conservative care.  He stated that this 
gave him some discomfort at times.  There had been no recent 
left elbow swelling. 

On examination, there was no swelling or elbow tenderness, 
and motions were normal.  

X-rays of the left elbow showed an apparent bone density 
within the joint space with calcification within the triceps 
region.  

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for 
residuals of a left elbow injury is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, op. cit.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  

The veteran's assertions concerning the severity of residuals 
of a left elbow injury (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an initial compensable evaluation for that 
disability is well grounded.  King v. Brown,  op. cit.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin and White cases, op. cit.

The Board notes that this case involves an appeal as to the 
initial rating of residuals of a left elbow injury, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, op. cit.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In the case 
at hand, the Board finds that a staged rating is 
inappropriate.

In this case, 1997 VA examination showed no swelling or elbow 
tenderness, and motions were normal.  Absent any identifiable 
functional impairment, there is no basis for assigning a 
compensable rating under any potentially applicable code 
including 5208.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for residual left elbow 
disability regardless of the rating criteria applied.  

Pseudo-folliculitis barbae

Special Criteria

Under the general provisions of 38 C.F.R. § 4.118, various 
criteria are in effect for rating skin disorders.

For instance, pseudo-folliculitis barbae is rated as for 
tinea barbae under Code 7814, rated as eczema [Code 7806)].  
In such instances, a noncompensable rating is assignable with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  

A 10 percent rating is assignable if there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; a 20 percent rating is assignable with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assignable with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  No 
other viable rating alternatives are available.

Factual Background

The veteran sought care on rare occasions in service for his 
facial skin lesions diagnosed as pseudo-folliculitis barbae.  
He had some other skin complaints from which he had no 
residuals and which are not service-connected.

On VA examination in November 1997, he said he used a special 
razor on a daily basis and had problems when he shaved too 
closely.  On occasion, he had to use Erythromycin to clear up 
the folliculitic lesions of the beard area.  He reported 
another rash which involved the shoulders without associated 
itching.

On examination, he had a fine growth in his beard region, 
with a slight amount of follicular lesions.  The pertinent 
diagnosis was pseudo-folliculitis barbae. 

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for pseudo-
folliculitis barbae is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, op. cit.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  




The veteran's assertions concerning the severity of pseudo-
folliculitis barbae (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an initial compensable evaluation for that disability is 
well grounded.  King v. Brown,  op. cit.  In that regard, the 
Board is satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin and White cases, op. cit.

The Board notes that this case involves an appeal as to the 
initial rating of pseudo-folliculitis barbae, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, op. cit.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  In the case at hand, the Board 
finds that a staged rating is inappropriate.

In this instance, the veteran wears a beard.  The follicular 
lesions, when present, are on a would-be exposed area were it 
not for the beard.  On VA examination in 1997 the veteran was 
said to have some evidence of a slight folliculitis, but this 
is no more than slight and on only a small area.  

There is no evidence that there is such exfoliation, 
exudation or itching, or that there is involvement of such an 
extensive area as would support a rating to a compensable 
degree.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for pseudo-folliculitis 
barbae.  


Additional Matter

Ratings shall be based as far as practicable. Upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The RO provided and addressed the criteria for assignment of 
an increased evaluation of the appellant's herein concerned 
disabilities on an extraschedular basis.  The RO determined 
that an increased evaluation on an extraschedular basis was 
not supported by the evidentiary record.  The Board agrees 
with the RO's determination.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

It is not claimed nor shown that the veteran's noncompensably 
evaluated disabilities have caused him to lose any time from 
work or to have required frequent, much less any inpatient 
care.  There are no other factors which might suggest a 
disability picture which is any way unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Undersecretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of his service-
connected noncompensably evaluated disabilities at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a left shoulder 
disorder and for a left wrist disorder, the appeal is denied.

The veteran's claim for service connection for a dental 
disorder is denied as a matter of law.

The claims for entitlement to initial increased (compensable) 
ratings for dislocation, left ring finger, residuals of a 
left elbow disorder, and pseudo-folliculitis barbae, are 
denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

